     Case 2:19-cr-00215-TOR     ECF No. 320   filed 08/28/20   PageID.1320 Page 1 of 3

                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 1                                                              Aug 28, 2020
 2                                                                   SEAN F. MCAVOY, CLERK


 3
                          UNITED STATES DISTRICT COURT
 4
                        EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                     No. 2:19-CR-00215-TOR-2
 7
 8                      Plaintiff,                 ORDER FOLLOWING DETENTION
                                                   REVIEW HEARING
 9                       v.
10                                                 MOTION DENIED
     JONNY SHINEFLEW,                               (ECF No. 297)
11
12                      Defendant.
13
           At Defendant’s August 27, 2020, detention review hearing, Defendant
14
     appeared via video while in custody at the Spokane County Jail. Attorney Peter
15
     Schweda represented the Defendant and appeared by video from another location.
16
     Assistant U.S. Attorney Ann Wick represented the United States and appeared by
17
     video from a separate location. United States Probation Officer Patrick Dennis
18
     was present telephonically. At the time of the hearing, Defendant consented to
19
     proceeding by video teleconference.
20
           Defendant was arrested in Seattle on June 15, 2020 and has been in custody
21
     since. Detention has not been previously argued.
22
           The Court has reviewed Defendant’s Motion for Reconsideration, ECF No.
23
     297, the United States’ response, ECF No. 315, the Pretrial Services Report, ECF
24
     No. 267, the Supplemental Pretrial Services Report, ECF No. 316, the comments
25
     of Officer Dennis, and the proffers and argument of counsel.
26
           As a threshold matter, Defendant must proffer information not previously
27
     known to Defendant or his counsel, amounting to a material change in the
28



     ORDER - 1
     Case 2:19-cr-00215-TOR      ECF No. 320     filed 08/28/20   PageID.1321 Page 2 of 3




 1   circumstances considered by the Court in its prior detention determination. 18
 2   U.S.C. 3142(f).
 3         Defendant represents that he has recently contacted and confirmed that he
 4   may reside with a faith-based residential rehabilitation program in the district, that
 5   he has located probable employment, and would be allowed to resume his
 6   participation in Spokane County Superior Court’s “Drug Court” diversion
 7   program. Defendant points to the March 2020 birth of a son, his first child, as
 8   motivation for compliance with court-ordered conditions that he remain out of
 9   custody and available to raise his child.
10         Defendant asserts that this information was heretofore unknown, and has a
11   material bearing on the issue of whether or not release conditions can be fashioned
12   pursuant to 18 U.S.C. § 3142(f).
13         The United States argued that Defendant’s adult record of nineteen felony
14   convictions beginning at age 20 and accumulating at a consistent rate until age 45,
15   combined with failing to complete a highly structured Spokane County Superior
16   Court “Drug Court” diversion program demonstrate that no conditions will
17   reasonably assure defendant’s appearance or the safety of the community.
18         The Pretrial Services report indicates that in 2018 Defendant failed to appear
19   for a change of plea and sentencing in state court. The same report also indicates
20   that in late 2019 Defendant started participation in Spokane County Superior
21   Court’s “Drug Court,” which is a court ordered pretrial diversion program presided
22   over by a Superior Court judge, offering dismissal of charges upon completion.
23   Defendant did not complete the program.
24         The Court finds the United States has established by the required
25   preponderance of evidence an absence of conditions or combination of conditions
26   that would reasonably assure this Defendant's presence at trial and by clear and
27   convincing evidence that Defendant poses a present risk to the safety of other
28   persons or the community.



     ORDER - 2
     Case 2:19-cr-00215-TOR      ECF No. 320    filed 08/28/20   PageID.1322 Page 3 of 3




 1
 2         Therefore, IT IS ORDERED Defendant’s motion for detention review,
 3   ECF No. 297, is DENIED. Defendant is remanded to the custody of the United
 4   States Marshal pending disposition of this case or until further order of the court.
 5         IT IS SO ORDERED.
 6         DATED August 28, 2020.
 7
 8                                _____________________________________
                                            JOHN T. RODGERS
 9                                 UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 3
